OVERTON, Justice.
We have for review Scott v. State, 600 So.2d 1 (Fla. 1st DCA 1992), in which the district court certified the same questions we recently answered in the negative in Tillman v. State, 609 So.2d 1295 (Fla.1992). We choose not to consider the other issues raised by the petitioner since they were not discussed by the district court in its opinion. For the reasons expressed in Tillman, we approve the decision of the district court.
It is so ordered.
McDonald, SHAW, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, C.J., concurs.